DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-6 & 10-11 objected to because of the following informalities:  The claims appear to require grammatical revision as follows
Claim 4, “and then open” should be “and then opens”.
Claim 5-6 & 11 “is configured by a first hose” and “is configured by a second hose” appears as though it should be “is a first hose” & “is a second hose” respectively.
Claim 10, “and then connect” should be “and then connects”.
Appropriate correction is required.
Claim Interpretation
The phrase “pump-side portion” is understood to mean an outlet side of a pump that connects to the nozzle opening.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive source” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 12, applicant states “continuously perform a process” it unclear as to what the metes and bounds of “a process” are (i.e. pumping process? Cleaning process? Any process?). For examination purposes the aforementioned phrase will be understood to mean that the valve will be opened to let fluid eject from the nozzle.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez Galera (US20150343999A1).
As to claim 1, Lopez Galera teaches a vehicle mounted sensor (abstract) comprising: a nozzle opening (Fig.1 either of refs 8 or 9) to eject fluid to a sensor (Fig.1 ref 3); a pump (Figs.2-6 ref 22) that sends fluid to the nozzle; a pressure accumulator (Fig.1 ref 5); a flow path that connects the nozzle openings to the pump (see Figs.2-6); an on-off valve (Figs.1-6 refs 6 or 7) that opens and closes based on control signals (see control unit ref 23 in Figs.2-6); a pressure accumulator (Fig.1 ref 5) in the flow passage on a pump side portion between the on-off valve and pump (better seen in Figs.2-6).
As to claim 7, Lopez Galera teaches the device of claim 1, wherein the pressure accumulator stores air that is compressed by liquid from the pump [0035]. There is a sub-nozzle opening (Fig.1 ref 8); a flow passage connects the sub-nozzle and the pressure accumulator (best seen in Figs.2-6); and a sub-on-off valve (Fig.1 ref 6, see also Fig.2) arranged in the passage to open and close the passage based on a control signal (see Figs.2-6 ref 23).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Galera (US20150343999A1) as applied to claim 1 above, and further in view of JPS56146650U (hereafter JP1).


JP1 teaches a vehicle windscreen cleaning device [0002] wherein a check valve is supplied between an accumulator (Fig.1 ref 30) and a pump (Fig.1 ref 34) in order to prevent reverse flow [0002]. JP1 and Lopez Galera are analogous in the art of vehicle mounted washing devices. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Lopez Galera to include a check valve between the pump and accumulator in order to prevent back flow of liquid (JP1 [0002]). Further, it is in the purview of one of ordinary skill in the art to supply a check valve in a certain location, when it is well known to do so.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Galera (US20150343999A1) and JPS56146650U (hereafter JP1) as applied to claim 2 above, and further in view of Takai (US20140166109A1).
As to claim 3, Modified Lopez Galera teaches the device of claim 2, wherein a housing holds the accumulator and on-off valve (see Lopez Galera Fig.1 ref 1 housing at least some portion of the claimed elements). It is not explicitly stated that the check valve is provided in the housing, however provision of elements within the same housing is known in the art as evidenced by Takai.
Takai discloses a fluid distribution system for an automobile (abstract & [0001-0002]), wherein it is known to provide elements (i.e. valve) in a single housing by omitting intermediary 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify supply the check valve, accumulator, and on-off valve in a single housing, as it is known to do so (Takai [0092]). Such a modification allows for a reduction in the amount of plumbing utilized in connecting various components. Further, it is in the purview of one of ordinary skill in the art to supply elements in one known configuration in place of another. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Galera (US20150343999A1) and JPS56146650U (hereafter JP1) as applied to claim 2 above, and further in view of JPH03123775U (hereafter JP2).
As to claim 4, Modified Lopez Galera teaches the device of claim 2, wherein there is a controller (Fig.2 ref 23) to control the opening and closing of valves. The on-off valve is closed during a time when the pump is running [0037], the valve is eventually opened [0041], and the valve and pump are turned off [0042]. Modified Lopez Galera does not explicitly teach that the pump is off when the valve is opened. However, such a feature would have been obvious in light of the teachings of JP2.
JP2 discloses an art related cleaning device for a vehicle (see page 2/4), wherein it is known to operate a compressor to increase the pressure within an accumulator when it has become low and stop the compressor once the desired pressure has been reached (see Page 3/4). 
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Galera (US20150343999A1) as applied to claim 1 above, and further in view of Kim (US20150307065A1).
As to claim 5, Lopez Galera teaches the device of claim 1, wherein a portion of the flow passage between the accumulator and the pump is provided as a hose (see Fig.1 in conjunction with Fig.2 ref 12 and its derivatives). Lopez Galera does not explicitly show any hose portion between the accumulator and the nozzle, although one of ordinary skill in the art would reasonably expect at least some small hose portion to be present. Thus, Lopez Galera also does not disclose the difference in diameter between the hoses. However, such a feature would have been obvious in light of the teachings of Kim.
Kim discloses an art related vehicle mounted cleaning apparatus (abstract), wherein providing a hose with a smaller diameter at the nozzle in comparison to a portion provided previously increases the pressure within the smaller hose quickly [0046]. Thus, provision of a small diameter hose connected to a nozzle would increase pressure of the nozzle.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Lopez Galera to include a small diameter hose (compared to the hose connecting to the accumulator) from the accumulator to the nozzle in order to quickly increase pressure (Kim [0046]). Such a modification would also increase the pressure of the air flow as it . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Galera (US20150343999A1) as applied to claim 1 above, and further in view of Takai (US20140166109A1) and either of Kanao (US20080202621A1) or Unno (US4549581A).
As to claim 6, Lopez Galera teaches the device of claim 1, wherein a portion of the flow passage between the accumulator and the pump is provided as a hose (see Fig.1 in conjunction with Fig.2 ref 12 and its derivatives). Lopez Galera does not explicitly show any hose portion between the accumulator and the nozzle, although one of ordinary skill in the art would reasonably expect at least some small hose portion to be present. Thus, Lopez Galera also does not disclose the difference in hardness between the hoses. However, such a feature would have been obvious in light of the teachings of Takai and either of Kanao or Unno.
Takai discloses a fluid distribution system for an automobile (abstract & [0001-0002]), wherein it is known that using or omitting intermediary plumbing between elements are obvious variants of each other (compare Fig.1 to Fig.16 also [0092]). Takai and Lopez Galera are related through the use of vehicle mounted components to distribute fluids for cleaning.
Kanao discloses a flexible hose (abstract) for guiding gases or liquids [0001] that allows for increased cost and construction efficiency while maintaining flexibility and shape retaining features [0006]. To this extent, Kanao discloses provides a hose with different hardness values in its construction [0080]. Unno discloses a hose for transporting fluids (abstract) that is flexible, easy to assembly, economically produced, and having a longer life (Col.1 lines 30-41). To this extent Unno constructs a pipe with a plastic sheath and metal armoring (Col.1 lines 42-60). Such 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Lopez Galera to utilize a hose portion between the accumulator and the nozzle, as such is a known variant (i.e. using a hose to connect elements or omitting it and making the elements integral). A skilled artisan would have further modified Lopez Galera to use either the hoses of Kanao or Unno in order to provide shape retaining features with cost and construction efficiency (Kanao [0006]) or a hose that is flexible, easy to assembly, economically produced, and having a longer life (Unno Col.1 lines 30-41). Thus, at least some portion of the first hose has a lower hardness than some portion of the second. Further, since Lopez Galera does not explicitly state the material or construction of the hose which connects the accumulator, pump, and nozzle, it is in the purview of one of ordinary skill in the art to utilize known constructions for their intended purpose. Furthermore, a skilled artisan would find the usage of hoses with different hardness as a design choice that would be obvious to try given the finite limitations (i.e. the hoses have the same hardness, the first harder than the second, or the second harder than the first).

Claims 8 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Galera (US20150343999A1) as applied to claim 1 above, and further in view of JPH03123775U (hereafter JP2).

JP2 discloses an art related cleaning device for a vehicle (see page 2), wherein multiple nozzles are provided (Fig.1 refs 181-184) whose ability to operate is dependent upon an on-off valve (Fig.1 ref 16). Thus, utilizing multiple nozzles for cleaning an area is known in the art and a skilled artisan understands that increasing the number of nozzles allows for a larger cleaning area and/or multiple cleaning targets (Page 3/4). JP2 also discloses that it is known to operate a compressor to increase the pressure within an accumulator when it has become low and stop the compressor once the desired pressure has been reached (see Page 3/4).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Lopez Galera to include multiple nozzles and a valve which enables said nozzles in order to clean a target. A skilled artisan understands that increasing the number of nozzles allows for a larger cleaning area and/or multiple cleaning targets. As the purpose of Lopez Galera is to effectively spray the sensor with the pressurized fluid (see Fig.5), it would have also been obvious to a skilled artisan to modify Lopez Galera to close the valve in order to increase pressure and after a desired pressure has been reached to actuate the valve so as to open fluid flow to the nozzle.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Galera (US20150343999A1) and JPH03123775U (hereafter JP2) as applied to claim 8 above, and further in view of JPS56146650U (hereafter JP1).
As to claim 9, Modified Lopez Galera teaches the device of claim 8 but does not explicitly disclose the presence of a check valve between the accumulator and pump. However, such a feature would have been obvious in light of the teachings of JP1
JP1 teaches a vehicle windscreen cleaning device [0002] wherein a check valve is supplied between an accumulator (Fig.1 ref 30) and a pump (Fig.1 ref 34) in order to prevent reverse flow [0002]. JP1 and Lopez Galera are analogous in the art of vehicle mounted washing devices. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Lopez Galera to include a check valve between the pump and accumulator in order to prevent back flow of liquid (JP1 [0002]). Further, it is in the purview of one of ordinary skill in the art to supply a check valve in a certain location, when it is well known to do so.
As to claims 10, Modified Lopez Galera teaches the device of claim 9, wherein there is a controller (Fig.2 ref 23) to control the opening and closing of valves. The on-off valve is closed during a time when the pump is running [0037], the valve is eventually opened [0041], and the valve and pump are turned off [0042]. JP2 discloses an art related cleaning device for a vehicle (see page 2/4), wherein it is known to operate a compressor to increase the pressure within an accumulator when it has become low and stop the compressor once the desired pressure has been reached (see Page 3/4). 
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Galera (US20150343999A1), JPH03123775U (hereafter JP2), and JPS56146650U (hereafter JP1) as applied to claim 9 above, and further in view of Takai (US20140166109A1) and either of Kanao (US20080202621A1) or Unno (US4549581A).
As to claim 11, Modified Lopez Galera teaches the device of claim 9, wherein a portion of the flow passage between the accumulator and the pump is provided as a hose (see Fig.1 in conjunction with Fig.2 ref 12 and its derivatives). Lopez Galera does not explicitly show any hose portion between the accumulator and the nozzle, although one of ordinary skill in the art would reasonably expect at least some small hose portion to be present. Thus, Lopez Galera also does not disclose the difference in hardness between the hoses. However, such a feature would have been obvious in light of the teachings of Takai and either of Kanao or Unno.
Takai discloses a fluid distribution system for an automobile (abstract & [0001-0002]), wherein it is known that using or omitting intermediary plumbing between elements are obvious variants of each other (compare Fig.1 to Fig.16 also [0092]). Takai and Lopez Galera are related through the use of vehicle mounted components to distribute fluids for cleaning.
Kanao discloses a flexible hose (abstract) for guiding gases or liquids [0001] that allows for increased cost and construction efficiency while maintaining flexibility and shape retaining 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Lopez Galera to utilize a hose portion between the accumulator and the nozzle, as such is a known variant (i.e. using a hose to connect elements or omitting it and making the elements integral). A skilled artisan would have further modified Lopez Galera to use either the hoses of Kanao or Unno in order to provide shape retaining features with cost and construction efficiency (Kanao [0006]) or a hose that is flexible, easy to assembly, economically produced, and having a longer life (Unno Col.1 lines 30-41). Thus, at least some portion of the first hose has a lower hardness than some portion of the second. Further, since Lopez Galera does not explicitly state the material or construction of the hose which connects the accumulator, pump, and nozzle, it is in the purview of one of ordinary skill in the art to utilize known constructions for their intended purpose. Furthermore, a skilled artisan would find the usage of hoses with different hardness as a design choice that would be obvious to try given the finite limitations (i.e. the hoses have the same hardness, the first harder than the second, or the second harder than the first).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Galera (US20150343999A1) and JPH03123775U (hereafter JP2) as applied to claim 8 above, and further in view of JPS5718544A (hereafter JP3) and Matsushita (JP2013079685A).
As to claims 13-14, Modified Lopez Galera teaches the device of claim 8, but does not explicitly disclose the valve being a rotary plate with a communication hole and drive source. However, such a valve is known in the art as evidenced by JP3.
JP3 discloses an art related cleaning device for a vehicle (see Page 2), wherein a switching valve (see Figs.1-3 ref 5) is utilized in order to supply fluid to selective nozzles (see Fig.1) and allows for complete disconnection from a pump (Fig.1 ref 3) and selection of one nozzle over another in order strengthen cleaning action (see Page 3/6 & Fig.4). The valve is a rotary type plate (see Fig.3 refs 20/21) with communication holes (defined as ref 17 on either side of plate) allowing for connection to one of the plurality of nozzle openings (see refs 19) and allows disconnection from all openings (scenario when ref 20 blocks refs 19, see Page 4/6). A driving source (Fig.2 ref 2) allows for rotary movement of the valve. Assuming arguendo that the communication hole is not present in a portion of the rotary plate the following alternative rejection is provided. Although the hole is not present on a circumferential portion of the rotary plate such a feature is known in the art as evidenced by Matsushita.
Matsushita discloses a flow path switching unit for an art related vehicle cleaning device [0001], wherein a circular valve with a rotary plate having a communication hole located at a circumferential portion of the plate (see Fig.1 ref 20 & 20c) is provided in order to allow for fluid control to multiple targets and/or nozzles without complicating the control and configuration [0004].
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dominique (US20140367488A1) discloses a cleaning device comprising: a pump (Fig.2 ref 104); nozzle opening (Fig.2 ref 210); a pressure accumulator (Fig.2 ref 202); flow passage having first and second portions (see Fig.2); and on off valves (Fig.2 ref 206); check vales (Fig.2 ref 212); a controller (Fig.2 ref 116) to operate a pump in order to increase pressure in the accumulator [0037 & 0041].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mizuno discloses a cleaning device comprising: a pump (Figs.4-6 ref 14); a nozzle opening (Figs.4-6 outlet of ref 16); a flow passage (see lines of Figs.4-6); an on-off valve (Figs.5-6 ref 72); a check valve (Figs.4-6 ref 70a); a pressure accumulator (Figs.4-6 ref 68).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baldovino (US20190077376A1) discloses a cleaning device comprising: a nozzle .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Niemczyk (US20160325715A1) discloses a cleaning device comprising: a pump (Fig.1 ref 15); nozzle openings (Fig.3 ref 19); a flow passage (see Figs.1-3); and a pressure accumulator (Fig.1 ref 10).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davies (US20170182980A1) discloses a cleaning device comprising: a nozzle opening (see ref 3); a pump (ref 8); a flow passage (see piping from ref 8 to refs 3); a pressure accumulator (ref 12) that operates on the washer fluid pump (see Figures).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin (US20090001001A1) discloses a cleaning device using pressure accumulator (ref 130) and valve configurations (see Figs.3-5) in order to remove foreign contaminants from a lighting surface (abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Savage (US4248383A) discloses a cleaning device comprising: a pump (Fig.1 ref 10); nozzle openings (Fig.1 ref 66); a flow passage (see piping in Fig.1); a check valve (Fig.1 ref 16); an on-off valve (Fig.1 ref 26); and a pressure accumulator (Fig.1 ref 38). 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Le Louarn (US20080308649A1) discloses a cleaning device with a pump (Fig.3 ref 107); nozzle opening (Fig.3 nozzles); a pressure accumulator (Fig.3 ref 117); a flow passage (see Fig.3 ref 102).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hassinger (US3915385A) discloses a cleaning device comprising: nozzle openings (Fig.2 ref 40); a pump (Fig.4 ref 26); a flow passage (see Fig.1); an on-off valve (Fig.4 ref 28); a pressure accumulator (Fig.4 ref 18); and a check valve (see Fig.4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baerg (US20160152213A1) discloses a cleaning device comprising: nozzle openings (Fig.1 ref 30); a pump (Fig.1 ref 16); a flow passage (see plumbing of Fig.1); an on-off valve (Fig.1 ref 44); a pressure accumulator (Fig.1 ref 24); a check valve (Fig.1 ref 38).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mizuno (US20190136988A1) discloses a flow path switching valve with rotary capabilities (see Figs.1-11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711